340 F.2d 320
The POSTER EXCHANGE, INC., Appellant,v.PARAMOUNT FILM DIST. CORP. et al., Appellees.
No. 21318.
United States Court of Appeals Fifth Circuit.
January 22, 1965.

Appeal from the United States District Court for the Northern District of Georgia; Lewis R. Morgan, Judge.


1
Francis T. Anderson, Philadelphia, Pa., Nolan B. Harmon, Atlanta, Ga., for appellant.


2
Robert S. Sams, Atlanta, Ga., Walter S. Beck, New York City, Tench C. Coxe, Troutman, Sams, Schroder & Lockerman, Atlanta, Ga., for appellees.


3
Gambrell, Harlan, Russell & Moye, Atlanta, Ga., Phillips, Nizer, Benjamin, Krim & Ballon, New York City, for appellee National Screen Service Corp.


4
Before WISDOM and GEWIN, Circuit Judges, and BREWSTER, District Judge.


5
PER CURIAM.


6
This is an appeal from a summary judgment which was entered against plaintiff-appellant in a private antitrust action seeking treble damages for an alleged violation of the Sherman Act. We have carefully reviewed the record and conclude that the trial court committed no error.1


7
The judgment is affirmed, D.C., 35 F.R.D. 558.



Notes:


1
 See Fed.R.Civ.P. 56(e); Dressler v. M. V. Sandpiper, 331 F.2d 130 (2 Cir. 1964)